The opinion of the court was delivered by
Garrison, J.
The single object of this writ is to deny the jurisdiction of the commissioners of adjustment in the *141premises. The grounds upon which their jurisdiction is attacked is, that there exists no unpaid assessment in respect to prosecutor’s land within the meaning of the act in question. The meaning ascribed to this act by the prosecutor is, that the only arrearages within its purview are the unpaid balances of such assessments previously imposed, or attempted so to be, as remain subsisting liens for a specified sum at the time the commissioners assumed to act.
Applied to the facts of the present case the argument is, that the first assessment which was paid concluded the city’s authority in respect to the said improvement of prosecutor’s property; that there was no constitutional method by which an additional assessment could be lawfully, imposed, and that the attempted imposition, having been set aside by this court, there remains no lien for any specified sum, and (the argument concludes) there can be no arrearage where there is no> assessment.
This contention is, however, not in accord with the views taken by this court upon previous occasions of the scope and extent of the act in question.
The purpose of this act is, that land benefited by an authorized public work shall not escape the payment of its proportionate share of the expenses thereof. The commission of adjustment is erected with the sole object of securing this end. Its jurisdiction is, accordingly, shaped by the legislative scheme under consideration.
The essentials of that jurisdiction are, that a public improvement has been made; that an assessment therefor nas been made and imposed, or attempted so to be, and that payment thereof has not been had. Where these elements' co-exist the authority of the commissioners to proceed is assured without regard to the invalidity of the legislation under which the assessment was made. The nullification of an invalid assessment, whether for inherent defects or because it rests upon unconstitutional legislation, must not be confounded with the discharge of the land from its liability to contribution. The matter of assessment is legislative, the question of liability is *142not. The basis of all municipal legislation of this class, as well as that of the fundamental right out of which it springs, is the value imparted to the land by the improvement. Hence, the liability of the land to pay the assessment arises as an incident to the improvement and does not depend upon the validity of'the legislative methods provided for its enforcement. If no such legislation be in existence, or, what is the same thing, if supposed legislation prove to be unconstitutional and void, the liability remains in the form of the responsibility of the landowner to future legislative action looking to the enforcement of contribution. The mode in which this contribution shall be apportioned and exacted is, it is true, with certain limitations, at the will of the legislator; but legislative power does not create the liability it enforces any more than it does the limitations it obeys. Hence, it follows that the partial or total failure of the legislative scheme leaves the question of liability untouched.
This principle has received the highest judicial recognition within this state, as underlying all 'laws for the re-assessment of taxes laid under unconstitutional provisions. Elizabeth v. Meeker, 16 Vroom 157.
Assessment being therefore but a legislative method for the ascertainment of the sum to be borne by the improved property, it follows that, within the amount of the imparted value, such sum may be reached by successive efforts at ascertainments, if such be the legislative will. Cross v. Hayes, 16 Vroom 12.
The final assessment is “ the sum assessed or attempted so to be,” and if any part of the sum thus reached remains unpaid, it constitutes an arrearage within the meaning of the act under consideration, and the jurisdiction of the commissioners of adjustment consequently attaches.
In the case before us the assessment primarily laid was avowedly not a finality. The language of the charter of the city of Newark, under which it was imposed, is this (Pamph. L. 1873, p. 318): “The commissioners appointed to make assessments * * * shall commence as soon after their *143appointment as practicable to make sucli assessments, and shall proceed with the same, notwithstanding an appeal has been taken by any party from t'he award for damages in connection with said improvement; and in case, by the final judgment of any court, any such award of damages shall be increased, the comptroller shall thereupon, in a summary manner, proceed, without notice, to increase each of said assessments for benefits pro rata, so that the whole amount of such increase, together with costs and expenses, shall be equitably distributed upon the owners so assessed.”
The appeal contemplated by this section was taken, and resulted in an increase of the damages that had been awarded at the time of the primary assessment. The increase of assessment provided for by the act was then imposed in the manner prescribed, and upon familiar principles related back to the original assessment it was intended to supplement. The payment of the primary assessment -made pending the adjudication of this appeal was therefore -not conclusive; in effect, it left the supplemental assessment in the same position as if it had been originally assessed under an invalid law.
The authority of the commissioners of adjustment to deal with arrearages of assessments thus arising is of the essence of their function, and has been repeatedly affirmed. In re Commissioners of Elizabeth, 20 Vroom 488 ; Norris v. Elizabeth, 22 Id. 485.
Assuming, therefore, in the present case, that the primary assessment was paid; that the comptroller was without authority to impose the additional assessment, and that the said assessment for $2,555.90 against prosecutor’s lands was by the court annulled for unconstitutionality, the jurisdictional facts still remain: there had been an improvement, a sum had been assessed, although without legal warrant, and the whole or a part of such sum remained unpaid.
My opinion ‘ is, that these facte vest in the commissioners jurisdiction to charge against the property thus improved an assessment within said sum so attempted to be imposed, subject only to the provisions of the act that such charge shall *144not be in excess of the benefits derived by the property from the improvement at- the time it was made.
I mention this last point, although no question is raised thereon in this case, the scope of which includes the right of the commissioners to deal with the prosecutor’s property at all, not with the propriety of the manner in which they* have proceeded, or propose to proceed, in the premises.
The order of the Circuit Court, confirming the report of the said commissioners of adjustments, should be affirmed, with costs.